Exhibit 10.42

FIRST AMENDMENT TO ANHYDROUS AMMONIA SALES AGREEMENT

THIS FIRST AMENDMENT TO ANHYDROUS AMMONIA SALES AGREEMENT (this “First
Amendment”) is effective as of the 29th day of August, 2005 (the “Effective
Date”) by and among KOCH NITROGEN INTERNATIONAL SÀRL, a Swiss societe a
responsabilite limitee (“KNI”) and KOCH NITROGEN COMPANY, a Nebraska corporation
(“KNC”) and EL DORADO CHEMICAL COMPANY, an Oklahoma corporation (“Buyer”).

W I T N E S S E T H:

WHEREAS, KNI, KNC and Buyer are parties to that certain Anhydrous Ammonia Sales
Agreement, dated March 9, 2005, (the “Agreement”);

WHEREAS, KNI, KNC and Buyer mutually desire to further amend the Agreement, as
hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

  1. DEFINED TERMS. Capitalized terms used but not defined herein shall have the
meaning given to such terms in the Agreement.

 

  2. AMENDMENTS. Upon the Effective Date, the Agreement shall be amended as
follows:

 

  (a) Term. In Section II.A., “December 31, 2005” is hereby deleted and replaced
with “December 31, 2006,”

 

  (b) Price.

 

  (i) Section VI.B. is hereby deleted in its entirety and replaced with the
following:

“Adder. Adder shall equal $**[Redacted Text]** per short ton.”

 

  (ii) Section VI.C. is hereby deleted and replaced with the following:

“Ammonia Pipeline Transportation Charge. Effective July 1, 2005 the Ammonia
Pipeline Transportation Charge per short ton shall be $**[Redacted Text]** per
short ton from Taft, Louisiana or Sterlington, Louisiana to the Delivery

 

PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO
A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND
EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH
REQUEST.



--------------------------------------------------------------------------------

Point for pipeline deliveries. In the event the Ammonia Pipeline Tariff rate
changes for the injection points where Seller injects Product for delivery to
Buyer, then the Ammonia Pipeline Transportation Charge shall be changed to the
revised Ammonia Pipeline Tariff rate as published for Taft, Louisiana.

 

  3. RATIFICATIONS OF AGREEMENT. Except as expressly amended herein, the terms,
covenants and conditions of the Agreement shall remain in full force and effect
without modification or amendment, and the Parties ratify and reaffirm the same
in its entirety.

 

  4. MISCELLANEOUS. This First Amendment shall be governed by and construed in
accordance with the laws of the State of Kansas, without regard to the conflicts
of laws principles. In the event that the terms of the Agreement conflict or are
inconsistent with those of this First Amendment, the terms of this First
Amendment shall govern. The provisions of this First Amendment shall be binding
upon and shall inure to the benefit of the Parties and each of their respective
successors and permitted assigns. This First Amendment may not be modified or
changed in whole or in part in any manner other than by an instrument in writing
duly signed by all Parties.

 

  5. COUNTERPARTS. This First Amendment may be executed in one or more
counterparts each of which shall be deemed an original but all of which together
shall constitute but one and the same instrument. Execution by facsimile
signature shall be deemed to be, and shall have the same effect as, execution by
original signature.

 

PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO
A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND
EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH
REQUEST.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be effective
on the day and year first written above.

 

BUYER EL DORADO CHEMICAL COMPANY

By:

    

Name:

    

Title:

     KNI KOCH NITROGEN INTERNATIONAL SÀRL

By:

    

Name:

    

Title:

     KNC KOCH NITROGEN COMPANY

By:

    

Name:

    

Title:

    

 

PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO
A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND
EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH
REQUEST.